DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claim 1 objected to because of the following informalities: “that includes the unique bundled command handle” in lines 17-18 because “the unique bundled command handle” is transmitted from “the configuration and sequencing circuit” to “the controller”, as indicated in claim 1 lines 14-15. For examination purpose, this limitation is not considered. Appropriate correction is required.

Claim 7 objected to because of the following informalities: “the unique bundled command handle” in lines 2-3 because “the unique bundled command handle” is transmitted from “the configuration and sequencing circuit” to “the controller”, as indicated in claim 1 lines 14-15, and do not need to be transmitted back. For examination purpose, this limitation is not considered. Appropriate correction is required.

Claim 17 objected to because of: 1) typo: “a bundled configuration commands” in lines 5 and 7. It appears that “a” should not be there.  2) the following informalities: “the configuration and 

Claim 19 objected to because of the following informalities: “the unique bundled command handle” in lines 14-15 because “the unique bundled command handle” is transmitted to “the controller”, as indicated in line 13, and do not need to be transmitted back. For examination purpose, this limitation is not considered. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1, 3, 6-13, 15-22 recites the limitation "unique" in multiple places. There is insufficient antecedent basis for this limitation in the claims because there is no definition for the “unique”. Because the claims are indefinite and cannot be properly construed, for purposes of examination, this limitation is not considered. Appropriate clarifications are required.

Claim 13 recites the limitations “the configured condition is satisfied” in line 5 and “the configured condition is not satisfied” in line 8. There is insufficient antecedent basis for this limitation in the claims because there is no definition for the “satisfied”. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitations are interpreted as “the configured condition is normal” and “the configured condition is abnormal”. Appropriate clarifications are required.

Claim 16 recites the limitation “the configured condition is satisfied” in line 4. There is insufficient antecedent basis for this limitation in the claims because there is no definition for the “satisfied”. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is interpreted as “the configured condition is normal”. Appropriate clarifications are required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ast et al. (U.S. Patent No. 5412414, hereafter Ast) and in view of Vaucher et al. (U.S. Patent No. 10435030, hereafter Vaucher).
Regarding claim 1, Ast discloses that a radar monolithic microwave integrated circuit (MMIC) [col.4 lines 18(radar), 20 (MMIC)], comprising: 
at least one of a transmit channel for transmitting radar signals or a receive channel for receiving reflected radar signals (col.2 lines 35-37; col.8 line 68, transmitting; A person of ordinary skill know that radar transmit channel is for transmitting radar signals and radar receive channel is for receiving reflected radar signals, which is well known.); and 
a configuration and sequencing circuit (Fig.3 items 11 , 12, 14-19, and 37 for configuration and timing; col.6 line 8, central synchronizer) configured to receive and store a plurality of configuration commands corresponding to unique time-dependent functions, each configuration command corresponding to a different one of the unique time-dependent functions, wherein the configuration and sequencing circuit is configured to generate a unique command handle for each configuration command-, and transmit the unique command handle for each configuration command to a controller [Fig.4, connect lines for receive/transmit signal, memory in item 11 for store data and command; Fig.8 memory interface; col.6 line 8 central synchronizer; col.10 lines 23-26(transmitter calibration); col.14 lines 26-29(receiver calibration), 38-39(phase shift for beamforming), 46(antenna pattern); col.16 lines 26-27(gain control); all are time-dependent functions; Fig. 3 items 37-38, transmit to control chip; col.8 line 40, control chip], 
wherein the configuration and sequencing circuit is configured to receive an execute command from the controller [Fig.3 item 38(control chip) send signal to item 37(synchronizer)], wherein the execute command triggers the configuration and sequencing circuit to perform an execution flow of the unique time-dependent functions [col.6 line 8, central synchronizer; col.10 lines 23-26(transmitter 
However, Ast does not disclose a bundled configuration command to configuration. In the same field of endeavor, Vaucher discloses that 
wherein the configuration and sequencing circuit is configured to receive and store a bundled configuration command [col. 6 lines 36-38 (first function monitor element 3, sensors, temperature), 45-50(irregular, temperature, trigger for bundled command), 62-63(trigger, to element 3) for command] comprising a plurality of unique command handles (col.7 line 2, flip flop, element 3) corresponding to a set of configuration commands (col.7 lines 2-4, element 3, force high, force low; col. 8 lines 42-46, force high, force low, error injection for calibration functions; col.10 lines 14-20, temperature, error condition, program, power level), generate a unique bundled command handle  for the bundled configuration command (col.5 lines 11-15, interface, second function monitor element, irregular, reset, power down), and transmit the unique bundled command handle to the controller [col.5 lines 16-17(from first function monitor element to second function monitor element), 29-30 (second function monitor element, microcontroller)], 
associated with the unique bundled command handle (col.5 lines 38-40, controller, perform functions associated with operations of AEB system; col.4 line 19, AEB, radar).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ast with the teachings of Vaucher to consider radar system status using sensors in radar operation. Doing so would monitor function irregularity using sensor data and manage the function irregularity accordingly because the system operation can be controlled based on monitored results, as recognized by Vaucher (col.1 lines 61-65; col.5 lines 38-40).

Regarding claim 2, which depends on claim 1, Ast discloses that in the radar MMIC, 


Regarding claim 3, which depends on claim 1, Ast discloses that in the radar MMIC, 
each of the plurality of configuration commands includes a unique combination of a command identifier (Fig.8 input “Module ID” for identifier) and a set of parameters that define at least one characteristic of a time-dependent function  corresponding to the command identifier (Fig.8 outputs for Module 1(or 2or 3 or4) Control, including phase, Rx gain, PA, LNA, T/R; All are time-dependent functions), and the unique combination of the command identifier and the set of parameters define a corresponding unique time-dependent function (col.16 lines 58-62, control, synchronizer, state, radar; It is well known that the parameters of beam pattern, power, and calibration determine the functional state of radar at the time.).

Regarding claim 4, which depends on claims 1 and 3, Ast discloses that in the radar MMIC,
the command identifier corresponds to a single executable operation type (Fig.8 input “Module ID” corresponds to one of the Module 1(or 2or 3 or4) Control output).

Regarding claim 5, which depends on claims 1 and 3, Ast discloses that in the radar MMIC,
the unique time-dependent functions include at least one of: 
a transmit calibration function for calibrating the transmit channel (col.10 lines 24-25, transmit path calibration), 
a receive calibration function for calibrating the receive channel (col. 14 28-29 receive path calibrate), 

a receive monitoring function for monitoring the receive channel (col.17 lines 18-27, gain, power, monitor, T/R), 
a ramp function for generating ramp segments of a ramp signal [col.14 lines 13(pulse), 38-39(control, phase shift), 46 (effect on antenna pattern)], 
a read function to read data from a read memory location of the radar MMIC (Fig.8 ROM, memory interface), 
a write function to write data to a write memory location of the radar MMIC (Fig.4 buffer memory in item 11).
However, Ast does not disclose event monitoring. In the same field of endeavor, Vaucher discloses that 
an event monitoring function for monitoring for a trigger event (col.4 lines 38-40, monitor, sensors), 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ast with the teachings of Vaucher to monitor radar system status using sensors. Doing so would monitor function irregularity using sensor data and manage the function irregularity accordingly because the system operation can be controlled based on monitored results, as recognized by Vaucher (col.1 lines 61-65; col.5 lines 38-40).

Regarding claim 6, which depends on claim 1, Ast discloses that in the radar MMIC,
 the configuration and sequencing circuit is configured to receive and store a loop configuration command that defines a unique number of loop iterations, generate a unique loop command handle for the loop configuration command, and transmit the unique loop command handle to the controller [Fig.3 

	Regarding claim 7, which depends on claims 1 and 6, Ast discloses that in the radar MMIC,
the execute command includes the unique loop command handle (Fig.3 operating for j-th subset of i antenna elements), and 
the execute command triggers the configuration and sequencing circuit to perform the execution flow of the unique time-dependent functions corresponding to the set of configuration commands associated with the unique bundled command handle (see rejection of claim 1) according to the unique number of loop iterations (Fig.3 operating for the j-th subset of i antenna elements, items 12, 14-16 for specific j-th subset).

Regarding claim 8, which depends on claim 1, Ast discloses that in the radar MMIC,
the execution flow of the unique time-dependent functions corresponding to the set of configuration commands associated with the unique bundled command handle includes executing at least two of the unique time-dependent functions in sequential order (Fig.8 module control 1~4; col.10 lines 32-33, one module at a time, time sequence).
However, Ast does not disclose a bundled configuration command to configuration. In the same field of endeavor, Vaucher discloses that 
the bundled configuration command is a batch configuration command (col.6 lines 36-38, first function monitor element 3, sensors, temperature is a quantity value) comprising the plurality of unique command handles corresponding to the set of configuration commands (see rejection of claim 1), and 


Regarding claim 9, which depends on claims 1 and 8, Ast discloses that in the radar MMIC,
the unique time-dependent functions corresponding to the set of configuration commands associated with the unique bundled command handle include 
a calibration function for calibrating at least one circuit component of the radar MMIC (col.10 lines 24-25, transmit path calibration), 
a ramp function for generating ramp segments of a ramp signal [col.14 lines 13(pulse), 38-39(control, phase shift), 46 (effect on antenna pattern)], and 
However, Ast does not disclose monitoring results of the radar MMIC. In the same field of endeavor, Vaucher discloses that 
a monitoring function for monitoring at least one result of the radar MMIC (col.4 lines 38-40, monitor, sensors; col.2 lines 36-40 sensors).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ast with the teachings of Vaucher to consider radar system status using sensors in radar operation. Doing so would monitor function irregularity using sensor data and manage the function irregularity accordingly because the system operation can be controlled based on monitored results, as recognized by Vaucher (col.1 lines 61-65; col.5 lines 38-40).

10, which depends on claims 1 and 8, Ast discloses that in the radar MMIC,
the unique time-dependent functions corresponding to the set of configuration commands associated with the unique bundled command handle include a first ramp function for generating first ramp segments of a first ramp signal and a second ramp function for generating second ramp segments of a second ramp signal [Fig.8 module control 1~4; col.3 lines 20-23, each module has a phase shifter; col.14 lines 38-39(phase shift), 46(effect on antenna pattern); ramp function is for antenna pattern], and 
the first ramp signal is defined by a first set of parameters provided in a first configuration command and the second ramp signal is defined by a second set of -32-INF-2020P00417US parameters provided in a second configuration command, the first set of parameters being different from the second set of parameters [col.3 lines 54-55 (plurality, phase state) for different parameters; col.14 lines 38-39, control, phase shifter].

Regarding claim 11, which depends on claim 1, Ast discloses that in the radar MMIC,
the execution flow of the unique time-dependent functions corresponding to the set of configuration commands associated with the unique command handle includes executing at least two of the unique time-dependent functions in parallel (Fig.8 module control 1~4; each module includes time-dependent control parameters of phase, Rx gain, PA, LNA, which must be set at the same time, that is, in parallel.).
However, Ast does not disclose a bundled configuration command to configuration. In the same field of endeavor, Vaucher discloses that 
the bundled configuration command is a batch configuration command (col.6 lines 36-38, first function monitor element 3, sensors, temperature is a quantity value) comprising the plurality of unique command handles corresponding to the set of configuration commands (see rejection of claim 1), and 


Regarding claim 12, which depends on claim 1, Ast does not disclose a bundled configuration command to configuration. In the same field of endeavor, Vaucher discloses that in the radar MMIC,
the bundled configuration command is a fork configuration command (col.7 line 2, flip flop, element 3) comprising the plurality of unique command handles corresponding to the set of configuration commands that includes an event monitoring configuration command that defines a configured condition [col. 6 lines 36-38 (first function monitor element 3, sensors, temperature), 45-50(irregular, temperature, trigger for condition)]  and at least two alternative execution flow paths of the execution flow corresponding to the configured condition (col.7 lines 2-4, element 3, force high, force low; col. 8 lines 42-46, force high, force low, error injection for calibration functions). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ast with the teachings of Vaucher to consider radar system status using sensors in radar operation. Doing so would monitor function irregularity using sensor data and manage the function irregularity accordingly because the system operation can be controlled based on monitored results, as recognized by Vaucher (col.1 lines 61-65; col.5 lines 38-40).

13, which depends on claims 1 and 12, Ast does not disclose a bundled configuration command to configuration. In the same field of endeavor, Vaucher discloses that in the radar MMIC,
the execution flow of the unique time-dependent functions corresponding to the set of configuration commands associated with the unique bundled command handle includes monitoring for the configured condition (see rejections of claims 1 and 12), 
on a first condition that the configured condition is normal, executing a first unique time-dependent function corresponding to the a first one of the at least two alternative execution flow paths of the execution flow [col.7 lines 10-15, irregularity not present, no signal output by Schmitt trigger; col.10 lines 14-19 (program output power, temperature, decrease), which indicates there are other alternative execution flow paths.], and 
on a second condition that the configured condition is abnormal, executing a second unique time-dependent function corresponding to the a second one of the at least two alternative execution flow paths of the execution flow [col.7 lines 10-15, irregularity present, signal output by Schmitt trigger; col.10 lines 14-19 (program output power, temperature, decrease), which indicates going to other alternative execution flow paths.].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ast with the teachings of Vaucher to consider radar system status using sensors in radar operation. Doing so would monitor function irregularity using sensor data and manage the function irregularity accordingly because the system operation can be controlled based on monitored results, as recognized by Vaucher (col.1 lines 61-65; col.5 lines 38-40).

14, which depends on claims 1 and 12-13, Ast does not disclose a bundled configuration command to configuration. In the same field of endeavor, Vaucher discloses that in the radar MMIC,
the configured condition is a temperature threshold of an internal temperature of the radar MMIC [col.6 lines 45-46(temperature sensor), 50(threshold); Fig.2 item 3, inner safety monitor].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ast with the teachings of Vaucher to consider temperature level in radar system configurations. Doing so would monitor function irregularity using sensor data and manage the function irregularity accordingly because the system operation can be controlled based on monitored results, as recognized by Vaucher (col.1 lines 61-65; col.5 lines 38-40).

Regarding claim 15, which depends on claims 1 and 12-14, Ast does not disclose a bundled configuration command to configuration. In the same field of endeavor, Vaucher discloses that in the radar MMIC,
the first unique time-dependent function is a calibration function for calibrating at least one circuit component of the radar MMIC according to a first set of calibration parameters provided in a first configuration command (without irregularity present signal output, radar works at initial state; col.8 lines 42-46, error condition, error injection for calibration, control), and 
the second unique time-dependent function is a calibration function for calibrating the at least one circuit component of the radar MMIC according to a second set of calibration parameters provided in a second configuration command (with irregularity present signal output; col.8 lines 42-46, error condition, error injection for calibration, control; col.10 lines 14-20, temperature, error condition, program the output power level, within threshold), 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ast with the teachings of Vaucher to adjust calibration parameters based on irregularity observed in radar system configurations. Doing so would monitor function irregularity using sensor data and manage the function irregularity accordingly because the system operation can be controlled based on monitored results, as recognized by Vaucher (col.1 lines 61-65; col.5 lines 38-40).

Regarding claim 16, which depends on claims 1 and 12, Ast does not disclose a bundled configuration command to configuration and sequencing circuit. In the same field of endeavor, Vaucher discloses that in the radar MMIC,
the execution flow of the unique time-dependent functions corresponding to the set of configuration commands associated with the unique bundled command handle includes monitoring for the configured condition (see rejections of claims 1 and 12) and, on a condition that the configured condition is normal, executing one of the unique time-dependent functions [col.7 lines 10-15, irregularity not present, no signal output by Schmitt trigger; col.10 lines 14-19 (program output power, temperature, decrease), which indicates there are other alternative execution flow paths.].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ast with the teachings of Vaucher to consider radar system status using sensors in radar operation. Doing so would monitor function irregularity using sensor data and manage the function irregularity accordingly because the system operation can be controlled based on monitored results, as recognized by Vaucher (col.1 lines 61-65; col.5 lines 38-40).


Regarding claim 17, Ast discloses that a radar system (col.4 lines 18, radar), comprising: 
a controller configured to generate a plurality of configuration commands (col.16 lines 58-62, central control, control chip 38) corresponding to unique time-dependent functions, each configuration command corresponding to a different one of the unique time-dependent functions, generate a plurality of configuration commands, each corresponding to a unique set of configuration commands, and generate a plurality of execute commands, each corresponding to a different one of the plurality of configuration commands [Fig.3 item 38(control chip) send signal to item 37(synchronizer); col.6 line 8, central synchronizer; col.10 lines 23-26(transmitter calibration); col.14 lines 26-29(receiver calibration), 38-39(phase shift for beamforming), 46(antenna pattern); col.16 lines 26-27(gain control); all are time-dependent functions; col.16 lines 58-62, central control, control chip 38, synchronizer 37; Fig.3, jth subset, i antenna element for specific case]; and 
a radar monolithic microwave integrated circuit (MMIC) [col.4 lines 18(radar), 20 (MMIC)], comprising:  -34-INF-2020P00417US 
at least one of a transmit channel for transmitting radar signals or a receive channel for receiving reflected radar signals (col.2 lines 35-37; col.8 line 68, transmitting; A person of ordinary skill know that radar transmit channel is for transmitting radar signals and radar receive channel is for receiving reflected radar signals, which is well known.); and 
a configuration and sequencing circuit (Fig.3 items 11 , 12, 14-19, and 37 for configuration and timing; col.6 line 8, central synchronizer) configured to receive and store the plurality of configuration commands received from the controller (Fig.3 item 38 to item 37; Fig.4 item 37 has computer, which has memory; Fig. 8 memory ROM; ), wherein the configuration and sequencing circuit is configured to generate a unique command handle for each 
wherein the configuration and sequencing circuit is configured to receive and store a configuration command received from the controller, the configuration command comprising a plurality of unique command handles, generate a unique command handle for the configuration command, and transmit the unique command handle to the controller [Fig.3 item 38(control chip) send signals to/from item 37(synchronizer); col.16 lines 58-62, central control, control chip 38, synchronizer 37], 
wherein the configuration and sequencing circuit is configured to receive an execute command from the controller [Fig.3 item 38(control chip) send signal to item 37(synchronizer)], wherein the execute command triggers the configuration and sequencing circuit to perform an execution flow of the unique time- dependent functions corresponding to the set of configuration commands associated with the unique command handle [col.6 line 8 central synchronizer; col.10 lines 23-26(transmitter calibration); col.14 lines 26-29(receiver calibration), 38-39(phase shift for beamforming), 46(antenna pattern); col.16 lines 26-27(gain control); all are a series of functions for execution flow; col.16 lines 58-62, central control, control chip 38, synchronizer 37].
However, Ast does not disclose a bundled configuration command to configuration. In the same field of endeavor, Vaucher discloses that 
a bundled configuration command [col. 6 lines 36-38 (first function monitor element 3, sensors, temperature), 45-50(irregular, temperature, trigger for bundled command), 62-63(trigger, to element 3) for command]

associated with the unique bundled command handle (col.5 lines 38-40, controller, perform functions associated with operations of AEB system; col.4 line 19, AEB, radar).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ast with the teachings of Vaucher to consider radar system status using sensors in radar operation. Doing so would monitor function irregularity using sensor data and manage the function irregularity accordingly because the system operation can be controlled based on monitored results, as recognized by Vaucher (col.1 lines 61-65; col.5 lines 38-40).

Regarding claim 18, which depends on claim 17, Ast discloses that in the radar system,
the configuration and sequencing circuit is configured to store configuration information of the plurality of configuration commands and corresponding unique command handles in a memory area, and store configuration information of the configuration command and the configuration command in the memory area (Fig.4 Buffer memory in item 11, memory in item 38; Fig.8 memory ROM), 
the controller is configured to copy the memory area and write the copy of the memory area to the radar MMIC (Fig.8 memory interface).

Memory for bundled configuration command (col.2 lines 29-30, microcontroller has memory)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ast with the teachings of Vaucher to consider radar system status using sensors in radar operation and store the monitored results in a memory for use in configuration. Doing so would monitor function irregularity using sensor data and manage the function irregularity accordingly because the system operation can be controlled based on monitored results, as recognized by Vaucher (col.1 lines 61-65; col.5 lines 38-40).


Regarding claim 19, Ast discloses that a method of configuring a radar monolithic microwave integrated circuit (MMIC) [col.4 lines 18(radar), 20 (MMIC)] and executing configured commands (col.16 lines 58-62, central control, control chip 38, synchronizer 37), the method comprising: 
receiving and storing a plurality of configuration commands corresponding to unique time-dependent functions, each configuration command corresponding to a different one of the unique time-dependent functions [Fig.4, connect lines for receive/transmit signal, memory in item 11 for store data and command; Fig.8 memory interface; col.6 line 8 central synchronizer; col.10 lines 23-26(transmitter calibration); col.14 lines 26-29(receiver calibration), 38-39(phase shift for beamforming), 46(antenna pattern); col.16 lines 26-27(gain control); all are time-dependent functions;]; 
generating a unique command handle for each configuration command (see above); 
transmitting the unique command handle for each configuration command to a controller (Fig.3 items 37 and 38); 

However, Ast does not disclose a bundled configuration command to configuration. In the same field of endeavor, Vaucher discloses that
receiving and storing a bundled configuration command [[col. 6 lines 36-38 (first function monitor element 3, sensors, temperature), 45-50(irregular, temperature, trigger for bundled command), 62-63(trigger, to element 3) for command]] comprising a plurality of unique command handles (col.7 line 2, flip flop, element 3) corresponding to a set of configuration commands (col.7 lines 2-4, element 3, force high, force low; col. 8 lines 42-46, force high, force low, error injection for calibration functions; col.10 lines 14-20, temperature, error condition, program, power level); 
generating a unique bundled command handle for the bundled configuration command (col.5 lines 11-15, interface, second function monitor element, irregular, reset, power down);
 transmitting the unique bundled command handle to the controller [col.5 lines 16-17(from first function monitor element to second function monitor element), 29-30 (second function monitor element, microcontroller)]; and 
associated with the unique bundled command handle (col.5 lines 38-40, controller, perform functions associated with operations of AEB system; col.4 line 19, AEB, radar).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ast with the teachings of Vaucher to consider radar system status using sensors in radar operation. Doing so would monitor function irregularity using 

Regarding claim 20, which depends on claim 19, Ast discloses that in the method,
each of the plurality of configuration commands includes a unique combination of a command identifier (Fig.8 input “Module ID” for identifier) and a set of parameters that define at least one characteristic of a time-dependent function corresponding to the command identifier (Fig.8 outputs for Module 1(or 2or 3 or4) Control, including phase, Rx gain, PA, LNA, T/R; All are time-dependent functions), and the unique combination of the command identifier and the set of parameters define a corresponding unique time-dependent function (col.16 lines 58-62, control, synchronizer, state, radar; It is well known that the parameters of beam pattern, power, and calibration determine the functional state of radar at the time.).

Regarding claim 21, which depends on claim 19, Ast discloses that in the method,
the unique time-dependent functions include at least one of: 
a transmit calibration function for calibrating the transmit channel (col.10 lines 24-25, transmit path calibration), 
a receive calibration function for calibrating the receive channel (col. 14 28-29 receive path calibrate), 
a transmit monitoring -36-INF-2020P00417US function for monitoring the transmit channel (col.10 lines 28-34, transmission, time sequence; col.17 lines 18-27, gain, power, monitor, T/R), 
a receive monitoring function for monitoring the receive channel (col.17 lines 18-27, gain, power, monitor, T/R), 

a read function to read data from a read memory location of the radar MMIC (Fig.8 ROM, memory interface), 
a write function to write data to a write memory location of the radar MMIC (Fig.4 buffer memory in item 11). 
However, Ast does not disclose event monitoring. In the same field of endeavor, Vaucher discloses that 
an event monitoring function for monitoring for a trigger event (col.4 lines 38-40, monitor, sensors), 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ast with the teachings of Vaucher to monitor radar system status using sensors. Doing so would monitor function irregularity using sensor data and manage the function irregularity accordingly because the system operation can be controlled based on monitored results, as recognized by Vaucher (col.1 lines 61-65; col.5 lines 38-40).

Regarding claim 22, which depends on claim 19, Ast discloses that the method further comprising: 
receiving and storing a loop configuration command that defines a unique number of loop iterations [Fig.3 title, operating path, loops for j-th subset of i antenna elements; loop for all “j” for “a number of loop iteration”; col.2 lines 32-33(monitoring/calibrating, individual, antenna element), 35-37(sub-assembly, a set of antenna element); col.8 lines 25-28, jth sub-set]; 
generating a unique loop command handle for the loop configuration command (see above; “j” is the loop handle for “jth” subset); and 

executing the execution flow according to the unique number of loop iterations (Fig.3 operating for the j-th subset of i antenna elements, items 12, 14-16 for specific j-th subset), 
wherein the execute command includes the unique loop command handle and the unique bundled command handle (Fig.3 operating for j-th subset of i antenna elements; see rejection of claim 19).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          
/VLADIMIR MAGLOIRE/               Supervisory Patent Examiner, Art Unit 3648